     Case 5:20-cv-00248-TKW-MJF Document 20 Filed 08/02/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

RICHARD DELGADO CRUZ,

             Plaintiff,

v.                                                  Case No. 5:20-cv-248-TKW-MJF

SECRETARY INCH, et al.,

             Defendants.
                                            /

                                       ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 17) and Plaintiff’s objection (Doc. 19). The Court reviewed

the issues raised in the objection de novo as required by 28 U.S.C. §636(b)(1) and

Fed. R. Civ. P. 72(b)(3), and based on that review, the Court agrees with the

magistrate judge’s determination that Plaintiff’s amended complaint fails to state a

plausible deliberate indifference claim under 42 U.S.C. §1983 against any of the

Defendants. This does not mean that Plaintiff lacks a judicial remedy because, to

the extent that the named defendants (or others) were negligent in allowing

Plaintiff’s CT scan to “fall through the cracks,” he can seek relief in state court.

      Accordingly, it is ORDERED that:



                                      Page 1 of 2
Case 5:20-cv-00248-TKW-MJF Document 20 Filed 08/02/21 Page 2 of 2




1.    The magistrate judge’s Report and Recommendation is adopted and

      incorporated by reference in this Order.

2.    This case is DISMISSED, and the Clerk shall close the case file.

DONE AND ORDERED this 2nd day of August, 2021.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                             Page 2 of 2
